Citation Nr: 1126553	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  06-28 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for osteoarthritis of the right knee with limitation of extension (previously characterized as status post right medial meniscectomy, resection of the medial plica), currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel




INTRODUCTION

The Veteran had active military service in the United States Navy from September 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the pendency of this appeal, by way of a March 2011 rating decision, the Veteran was awarded a separate 10 percent evaluation for right knee instability, effective June 24, 2010.


FINDINGS OF FACT

1.  The Veteran's right knee osteoarthritis is tantamount to limited motion from 15 to 105 degrees, equating to extension limited to 15 degrees.

2.  Prior to June 24, 2010, recurrent subluxation or lateral instability of the right knee was not shown; since that date, the Veteran's right knee disability is characterized by slight instability; moderate lateral instability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a higher 30 percent rating for osteoarthritis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  Prior to June 24, 2010, the Veteran is not entitled to a separate 10 percent rating for instability; since that time, the criteria for a higher 20 percent rating for lateral instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in September 2005 and April 2010.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claims, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private medical records, in particular from the Scripps Clinic, and secured examinations in furtherance of his claim.  VA examinations with respect to the issue on appeal were obtained in October 2005, July 2007, and June 2010 with a February 2011 addendum opinion.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the October 2005 and July 2007 VA examinations were found to be inadequate by the Board because it was unclear whether the examiners reviewed the claims folder prior to examining the Veteran (see November 2009 Board remand), the Board finds that the most recent June 2010 VA examination with a February 2011 addendum opinion is adequate, as it addressed the pertinent evidence of record, considered the Veteran's statements regarding the severity of his disability, and provided information necessary to apply the relevant diagnostic codes pertaining to the Veteran's right knee osteoarthritis.  Additionally, the June 2010 VA examiner took into account the effects of pain on use, functional loss, and excess fatigability when assessing the range of motion of the Veteran's right knee.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Accordingly, the Board finds that VA's duty to assist with obtaining a VA examination or opinion with respect to the issue decided herein has been met.  38 C.F.R. § 3.159(c) (4).  No duty to notify or assist was unmet.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.

The United States Court of Appeals for Veterans Claims (Court) has also found that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where a service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In determining the degree of limitation of motion, several regulatory provisions are taken into consideration: the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the Veteran's ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  Here, as will be shown below, these regulatory provisions were taken into account in assessing the range of motion of the Veteran's right knee, with the 2010 VA examiner specifically commenting on flare-ups, functional loss, and the effect of the disability on the Veteran's ordinary activity.

The Veteran believes that his service-connected osteoarthritis of the right knee is more disabling than reflected by the assigned ratings. 
At an October 2005 VA examination, the Veteran reported that his main problem was chronic right knee pain, and noted that when he extended his knee fully, it locked in place and became painful.  He reported pain, weakness, stiffness, and occasional swelling, and noted that he did have some instability where the knee gave out on him, particularly on the day after a full day of activity.  On examination, the VA examiner noted that the Veteran demonstrated normal strength of the right knee joint in both flexion and extension, with normal range of motion, with full extension and flexion (0-140 degrees).  The VA examiner noted that although his extension was not limited, he did have pain with motion which began at about 45 degrees of extension.  The examiner found no evidence of instability of the joint, noting a negative posterior drawer and Lachman's test.

Records from the Scripps Clinic dated in 2004 reflect right knee range of motion from zero to 120 degrees.

At a July 2007 VA joints examination, the Veteran complained of constant pain, stiffness, and crepitation in the right knee.  He reported that his right knee locked up frequently and also gave way, on average about twice per month.  The Veteran noted incapacitating spells which lasted four to five hours on an average of once a week.  On examination of the right knee, the examiner found no redness or heat, but noted mild periarticular swelling and a slight effusion.  The VA examiner noted that the patella sat and tracked normally with mild crepitation, and reported that the cruciate and collateral ligaments were adequately tight.  Range of motion of the right knee was zero to 128 degrees, with pain beginning at about 80 degrees and increasingly limiting the range of motion.  The VA examiner noted that repetitive motion caused increases in pain, weakness, and fatigue, and diagnosed the Veteran with status post medial meniscus and resection of the medial plica, right knee.

In June 2010, the Veteran was afforded another VA examination to assess the current severity of his right knee disability.  At this examination, the Veteran complained of giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes daily or more often, effusions, episodes of dislocation or subluxation daily or more often, and noted that his flare-ups of right knee pain were severe and occurred weekly.  He noted that prolonged standing and walking up stairs or a ladder exacerbated his symptoms.  The Veteran did not report incapacitating episodes of arthritis or symptoms of arthritis, and noted that he was able to stand more than one but less than 3 hours.  On examination, the VA examiner noted that there was no evidence of loss of bone or part of a bone, but found evidence of crepitus, deformity, edema, effusion, tenderness, pain at rest, instability, weakness, grinding, and noted that the Veteran's right knee clicked.  The VA examiner did not find evidence of dislocation or right knee ankylosis, but noted that the meniscus was surgically absent.  The examiner noted that range of motion testing demonstrated extension 15 degrees short of full extension (zero) and flexion to 105 degrees.  The VA examiner reported that there was no objective evidence of pain following repetitive motion, and no additional limitations after three repetitions of range of motion.  An x-ray taken at the time of the examination revealed right medial compartment narrowing without other significant abnormality.  The diagnosis provided by the examiner was degenerative joint disease.  In a February 2011 addendum, the 2010 VA examiner clarified that the Veteran experienced instability of the right knee which was mild on testing, noting that testing was done with valgus and varus stress.

When a Veteran has degenerative arthritis, that disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which calls for rating degenerative arthritis on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion of the knee is evaluated utilizing Diagnostic Codes 5260 and 5261, which deal with limitation of flexion and limitation of extension, respectively.  Diagnostic Code 5003 alternatively provides that, when the limitation of motion of the specific joint or joints involved is noncompensable (zero percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.

Full range of motion of the knee is from 0 degrees to 140 degrees in extension and flexion.  See 38 C.F.R. § 4.71, Plate II.  Under DC 5260, a noncompensable rating is assigned when flexion of the knee is limited to 60 degrees; a 10 percent rating is assigned when flexion is limited to 45 degrees; a 20 percent rating is assigned when flexion is limited to 30 degrees, and a 30 percent rating is assigned when flexion is limited to 15 degrees.  Under 38 C.F.R. § 4.71a, DC 5261, a noncompensable rating is assigned when extension of the knee is limited to 5 degrees; a 10 percent rating is assigned when extension is limited to 10 degrees, a 20 percent rating is assigned when extension is limited to 15 degrees, and a 30 percent rating is assigned when extension is limited to 20 degrees.  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint.  VAOPGCPREC 09-04.

Where a Veteran has degenerative joint disease which is evaluated under DC 5003, a separate, compensable evaluation may be assigned under DC 5257 if the Veteran also has knee instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 23-97 (compensating claimant for separate functional impairments under DCs 5257 and 5003 does not constitute pyramiding).  DC 5257, which rates impairment based on recurrent subluxation or lateral instability of the knee, provides a 10 percent evaluation where there is evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

In this case, the RO initially granted an increased 20 percent evaluation for the Veteran's right knee disability utilizing Diagnostic Codes 5014 and 5259.  See March 2003 rating decision.  Diagnostic code 5014, osteomalacia provides that a rating should be based on the limitation of motion of the affected parts as degenerative arthritis (diagnostic code 5003).  The RO assigned a 20 percent evaluation based on examination findings which reflected chronic osteoarthritis, and limitation in prolonged walking, standing, and going up and down stairs, and the requirement of daily pain medication.  Currently, the Veteran's service-connected right knee osteoarthritis has been assigned two separate ratings, for limitation of motion and instability.  The Veteran's right knee osteoarthritis is currently rated 20 percent disabling based on limitation of motion, with a separate 10 percent rating assigned for right knee instability as of June 24, 2010, the date a VA examination first showed evidence of instability. 
Utilizing Diagnostic Code 5261, pertaining to limitation of extension, a higher, 30 percent rating for extension requires extension limited to 20 degrees.  In this case, at its worst, the Veteran's right knee extension was found to be limited to 15 degrees (15 degrees short of full range of extension which is zero).  See June 2010 VA examination and February 2011 addendum.  Records from the Scripps Clinic in 2004, and VA examinations dated in October 2005 and November 2007, all reflected extension to zero degrees for the right knee, which is normal for VA evaluation purposes.  See 38 C.F.R. § 4.71a.  Although the October 2005 VA examiner stated that the Veteran experienced pain with extension, he still noted that the Veteran had full range of extension.  Further, the 2010 VA examiner reported that there was no additional limitations after three repetitions of range of motion.   The Board accepts that there is pain, however, the functional range of motion remains greater than extension limited to 20 degrees, which is required to obtain a higher, 30 percent evaluation.  In summary, even when considering pain on use, there is no suggestion by any examiner that the Veteran's disability is tantamount to any greater loss of extension than already reported.  Thus, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for assignment of any rating greater than 20 percent for the Veteran's limitation of right knee extension.

As noted above, limitation of flexion to 45 degrees would warrant a separate, compensable, 10 percent evaluation under DC 5260.  VAOPGCPREC 09-04.  However, the Board finds that during the pendency of the appeal, the medical evidence does not show flexion limited to 45 degrees.  Records from the Scripps clinic dated in 2004 reflected right knee range of motion from zero to 120 degrees, (20 degrees short of full range of flexion), and an October 2005 VA examiner found that the Veteran had normal flexion (to 140 degrees) in the right knee.  The July 2007 VA examiner found flexion to 128 degrees, (12 degrees short of full range of flexion).  Even considering the fact that the 2007 examiner noted that pain began at about 80 degrees of flexion, this still does not meet the criteria for a separate 10 percent rating for flexion because it does not equate to flexion limited to 45 degrees.  Finally, the most recent June 2010 VA examination showed flexion to 105 degrees (35 degrees short of full range of flexion).  No medical evidence of record during the pendency of this appeal demonstrates flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a,  Plate II (Full range of motion is from 0 to 140 degrees).  The Board accepts that there is pain, however, the functional range of motion remains greater than flexion limited to 45 degrees.  As such, the Board finds that the Veteran is not entitled to a separate 10 percent rating for right knee limitation of flexion.

Lastly, the Board finds that the Veteran is not entitled to a higher rating under any other diagnostic code.  Specifically, Diagnostic Code 5256 is not for application here because there is no evidence of ankylosis of the right knee.  See June 2010 VA examination which reflected no evidence of ankylosis.  A higher evaluation is not available under Diagnostic Code 5259, removal of symptomatic semilunar cartilage, because although relevant, as the Veteran underwent a right partial medial meniscectomy in 1993 (see Scripps Clinic records), and the 2010 VA examiner noted that his meniscus was absent, the highest rating available under this criteria is 10 percent, and the Veteran is already in receipt of a 20 percent evaluation for the entire pendency of the appeal period.  A higher evaluation is also not available under diagnostic code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint because the highest rating available under this diagnostic code is 20 percent, which the Veteran is already in receipt of for the entire appeal period.  In any event, the 2010 VA examiner specifically noted that he did not find evidence of dislocation of the right knee.  

Finally, a higher evaluation is not available using Diagnostic Code 5262, impairment of the tibia and fibula, because there is no showing of nonunion or malunion of the tibia and fibula.  See October 2005, July 2007, and June 2010 VA examination.

Turning to consideration of a higher separate evaluation for instability in the right knee under diagnostic code 5257, the Board finds that the Veteran is not entitled to a separate compensable evaluation for subluxation or instability prior to June 24, 2010, (the point at which he was awarded a separate 10 percent evaluation for slight instability), nor is he entitled to a higher, 20 percent evaluation for moderate instability since June 24, 2010.  Here, the record does not reflect evidence of right knee instability or subluxation prior to June 24, 2010.  Although the Veteran reported subjective complaints of right knee instability at his October 2005 VA examination, the VA examiner specifically found no evidence of instability of the right knee joint, noting that there was a negative posterior drawer and Lachman's test.  The July 2007 VA examiner also found no objective evidence of subluxation or lateral instability.  The VA examiner explained that the patella sat and tracked normally with mild crepitation and reported that the cruciate and collateral ligaments were adequately tight.  In sum, the Board finds that prior to June 24, 2010, the Veteran is not entitled to a compensable separate rating for slight instability, because the medical evidence does not demonstrate instability or subluxation during this time period.  A VA examiner did not find evidence of subluxation or instability until a June 24, 2010 VA examination, where after testing with varus and valgus stress, the examiner reported that the Veteran suffered from mild instability in the right knee.  Further, as the June 2010 VA examiner reported that the Veteran suffered from mild instability, a higher 20 percent evaluation for moderate instability since June 24, 2010 is not warranted.

In sum, a higher rating for the Veteran's right knee disability, currently evaluated as 20 percent disabling, with a separate 10 percent rating assigned since June 24, 2010, for slight instability of the right knee, is not available under any of the diagnostic codes utilized for evaluation of the knee.  Even with problems complained of by the Veteran, there is no suggestion that his right knee impairment is tantamount to greater limitations than shown on examination.  Consequently, a higher 30 percent rating for the right knee is not warranted.  As discussed above, separate ratings can be assigned for arthritis and for subluxation or lateral instability, and separate ratings may be assigned for limitation of flexion and limitation of extension.  However, the evidence of record does not show that the Veteran is entitled to a separate compensable evaluation for recurrent subluxation or lateral instability prior to June 24, 2010 under diagnostic code 5257, nor does the evidence show that he is entitled to a higher, 20 percent evaluation for moderate instability since that time.  Further, the evidence does not show that the Veteran's limitation of flexion warrants a separate compensable evaluation under diagnostic code 5260.  For the reasons stated above, a higher or separate evaluation for right knee osteoarthritis is not warranted.  

The Board also finds that the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that right knee osteoarthritis has resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  It is undisputed that the Veteran's right knee osteoarthritis has an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Lastly, although the Veteran has submitted evidence of a medical disability, and made a claim for a higher rating, he has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected right knee disability.  Specifically, although the Veteran has described on several occasions how his right knee disability hinders his ability to work, explaining that he had to be assigned different duties because of his right knee disability, and noting that his right knee disability makes it difficult for him to bend and squat which is required at work, the fact remains that the Veteran is still working despite his right knee disability.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).




ORDER

Entitlement to a higher rating for osteoarthritis of the right knee with limitation of extension (previously characterized as status post right medial meniscectomy, resection of the medial plica), currently rated as 20 percent disabling, is denied.

Prior to June 24, 2010, a separate compensable 10 percent rating for instability of the right knee is denied; since that time, a higher, 20 percent rating is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


